Appeal from an order of the Ulster County-Court denying the appellant’s application for a writ of error coram nobis. The appellant was convicted of the crime of burglary in the third degree for which he received a suspended sentence and was placed on probation. The contentions on which the appellant’s application is based are that his conviction was based solely on the testimony of an accomplice, that there was no evidence of a breaking and entry, that the People did not sustain their burden of proof and that he was prejudiced because he was tried for both burglary and unlawful entry. The questions which the appellant raises are questions which should be raised on a direct appeal from the conviction and there was, in fact, such an appeal from the appellant’s conviction in which these questions were considered and the conviction affirmed (5 A D 2d 927). Further, at that time the conviction for unlawful entry was reversed and the indictment for that crime dismissed. The appellant has therefore presented no valid grounds for the granting of a writ of error coram nobis and the court below correctly denied his application. Order unanimously affirmed.